ORDER
Pursuant to SCR 3.370, the Kentucky Bar Association has recommended that Franklin Bingham be disbarred from the practice of law in the Commonwealth of Kentucky.
On November 27, 1990, Bingham was charged by the Inquiry Tribunal with unethical and unprofessional conduct violating SCR 3.130, Kentucky Rule of Professional Conduct 1.15(b) on March 1, 1991 because he failed to account to his client and the debtor on the results of a garnishment proceeding. Bingham had instituted a garnishment and collected a total of $5,171.45. He was found guilty of the charge by a unanimous vote of the Board of Governors.
Bingham was sent notice of the charge against him by Certified mail on November 28, 1990. The Notice was returned unclaimed on December 13, 1990. Bingham was personally served notice of the charge by the Knox County Sheriff’s office December 19,1990. He did not respond to the charge.
Bingham has not requested that this Court review the action of the Board of Governors.
Upon review of the Board’s decision and the entire record, it is ORDERED that:
Franklin Bingham should be, and is hereby, disbarred from the practice of law in the courts of the Commonwealth of Kentucky, as defined by SCR 3.020, until such time as the Supreme Court of Kentucky enters an order reinstating his membership in the Kentucky Bar Association.
Respondent shall not file an application for reinstatement until the expiration of five (5) years from the date of this order. Any application for reinstatement filed by respondent shall be governed by SCR 3.510 or any subsequent amendment to SCR 3.510.
Bingham shall comply with the provisions of SCR 3.390 regarding notice to all courts in which he has matters pending and to all clients for whom he is actively involved in representation of his inability to continue to represent them and of the necessity and urgency of promptly retaining new counsel. Bingham shall furnish copies of such letters of notice to the Director of the Kentucky Bar Association.
Respondent shall pay the costs of this proceeding.
All concur.
ENTERED: June 6, 1991.
/s/ Robert F. Stephens Chief Justice